Citation Nr: 0833335	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-39 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected bilateral 
hearing loss, prior to December 2, 2005.

2.  The propriety of the current ten percent rating assigned 
for the veteran's service-connected bilateral hearing loss, 
effective December 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1975 to March 
1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective May 11, 2004.  

The veteran made contentions regarding total disability based 
on individual unemployability (TDIU) in a February 2007 
statement.  The veteran also made contentions regarding a 
back disability in statements in July 2006 and November 2007.  
It is unclear whether the veteran intended to submit a claim 
for service connection for a back condition and/or TDIU.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period of May 11, 2004, to December 1, 2005, the 
veteran's hearing loss was manifested by level VI hearing in 
his right ear and level II hearing in his left ear.

2.  Since December 2, 2005, the veteran's hearing loss has 
been manifested by level V hearing in his right ear and level 
VI hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss, from May 11, 2004, to December 1, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code (DC) 
6100 (2007).

2.  The criteria for a rating excess of 10 percent for the 
veteran's bilateral hearing loss from December 2, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.85, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The veteran's bilateral hearing loss claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and VA treatment records.  
He has also been afforded formal VA examinations in January 
2005 and March 2006 to evaluate the nature, extent and 
severity of this condition.  Significantly, the Board 
observes that the veteran does not report that the condition 
has worsened since that time, and thus a remand is not 
required solely due to the passage of time since the March 
2006 VA examination.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  




II.  Entitlement to a Higher Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2007).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The veteran was initially granted service connection for 
bilateral hearing loss in January 2005 and was assigned a 
non-compensable disability rating, effective May 11, 2004.  
In a May 2006 rating action, the RO increased the veteran's 
disability evaluation for bilateral hearing loss to 10 
percent, effective December 2, 2005.  The veteran disagrees 
with these assignments and contends that higher ratings are 
warranted. 

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2007).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

A. Higher Rating from May 11, 2004, to December 1, 2005

VA treatment records indicate that the veteran has sought VA 
treatment for hearing loss since February 2004, including 
follow-up treatment for his hearing aids.  A treatment note 
from February 2004 indicates that the veteran was diagnosed 
with moderate high frequency loss bilaterally, but had good 
word recognition scores; he was recommended as a candidate 
for hearing amplification and received hearing aids the 
following month.  A treatment note from November 2005 
indicates that the veteran complained of a noticeable 
decrease in hearing over past month, despite use of hearing 
aids since March 2004.  The doctor reported that, upon 
examination, there was no significant decrease in hearing 
with the exception of 8,000 Hertz, and diagnosed him with 
normal sloping to moderate high frequency loss bilaterally.      
 
The veteran underwent a VA audiologic examination in January 
2005, the results of which are as follows, with puretone 
thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
5
40
65
60
LEFT
10
45
45
40

The average pure tone threshold in the veteran's right ear 
was 43 decibels.  The average pure tone threshold in the 
veteran's left ear was 35 decibels.  On the Maryland CNC 
test, the veteran received a score of 72 percent for the 
right ear and 86 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with normal hearing through 1500 Hertz, sloping 
to moderately severe sensorineural hearing loss in the right 
ear, and normal hearing through 1500 Hertz, sloping to 
moderate high-frequency sensorineural hearing loss in the 
left ear.

These results equate to an assignment of level VI for the 
veteran's right ear and level II for his left ear, which 
merits a noncompensable rating using Table VI.  Table VIA is 
not available to the veteran for either ear because 1) his 
pure tone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

Although the veteran contends that his hearing loss warrants 
a higher initial rating from May 11, 2004, to December 1, 
2005, the disability rating schedule is applied mechanically 
based on the results of the audiometric testing.  In this 
case, the evidence fails to establish a compensable rating 
from May 11, 2004, to December 1, 2005.  As such, the 
veteran's claim for a compensable rating for bilateral 
hearing loss during this period of time is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The preponderance of 
the evidence is against the claim.

B. Higher Rating from December 2, 2005

The veteran underwent a second VA audiologic examination in 
March 2006, the results of which are as follows, with 
puretone thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
70
65
LEFT
20
50
70
65

The average pure tone threshold in the veteran's right ear 
was 54 decibels.  The average puretone threshold in the 
veteran's left ear was 51 decibels.  On the Maryland CNC 
test, the veteran received a score of 68 percent for the 
right ear and 76 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with normal to moderately severe sensorineural 
hearing loss bilaterally.      

These results equate to an assignment of level V for the 
veteran's right ear and level IV for his left ear, which 
merits a 10 percent rating using Table VI.  Again, table VIA 
is not available to the veteran for either ear because 1) his 
pure tone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

Although the veteran contends that he is entitled to a rating 
in excess of 10 percent for his hearing loss from December 2, 
2005, as noted above, the disability rating schedule is 
applied mechanically based on the results of the audiometric 
testing.  Because the evidence fails to establish a rating in 
excess of 10 percent from December 2, 2005, the veteran's 
claim for an increased rating for bilateral hearing loss is 
denied.  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's bilateral hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss from May 11, 2004, to December 1, 2005, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from December 2, 2005, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


